DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a neural network 704 receives, as input, a 2D/3D medical image 702. In at least one embodiment, a 2D/3D medical image 702 is data comprising image information, where said image information is either two-dimensional image information or three-dimensional image information. In at least one embodiment, image information is data values usable for display of an image by one or more computing systems. In at least one embodiment, a neural network 704 receives, as input, data comprising any other type of image information. In at least one embodiment, a neural network 704 receives, as input, any type of input data usable to perform neural network operations, for example US publications 20220076133. However, the prior art of record fails to show the limitation of claims 1, 10, 13, and 19, “wherein the first MLM is trained to identify the plurality of ROIs based, at least in part, on a plurality of reference features detected within the input image and one or more geometric relationships between each reference feature and one or more locations associated with an ROI type of a plurality of ROI types; providing each of the identified plurality of ROIs as input to a respective one of a plurality of second MLMs to obtain an output of the respective second MLM, wherein the respective second MLM corresponds to one of the plurality of ROI types, and the output of the respective second MLM indicates one or more objects within an ROI of the corresponding ROI type”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667